UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-5191


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES THOMAS DILLARD,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00394-WO-1)


Submitted:   June 29, 2010                       Decided:   July 20, 2010


Before KING and    DAVIS,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amy Lee Copeland, AMY LEE COPELAND, LLC, Savannah, Georgia, for
Appellant.   Anna Mills Wagoner, United States Attorney, Graham
T. Green, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James       Thomas        Dillard    pled     guilty,        pursuant    to     a

written plea agreement, to one count of possession, with the

intent    to     defraud,      of     fifteen     or    more     unauthorized       access

devices, in violation of 18 U.S.C. § 1029(a)(3) (2006).                                   The

district   court        calculated      Dillard’s       advisory       Guidelines     range

under     the     U.S.        Sentencing        Guidelines        Manual     (2008)        at

15 to 21 months’ imprisonment and imposed a variance sentence of

27 months’ imprisonment.                Dillard timely appeals his sentence,

challenging       the       substantive     reasonableness          of     the     27-month

prison term. *     We affirm.

            We     review       the    district        court’s    sentence,        “whether

inside, just outside, or significantly outside the Guidelines

range,”    under        a    “deferential       abuse-of-discretion              standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                              This review

entails    appellate         consideration        of    both     the     procedural       and

substantive reasonableness of a sentence.                        Id. at 51.         Dillard

challenges       the        27-month     prison        sentence    as      substantively

unreasonable, but concedes its procedural reasonableness.


     *
        Although Dillard has completed serving his term of
imprisonment, this appeal is not moot, because Dillard is still
subject to a three-year term of supervised release. If Dillard
were to prevail on the merits of this appeal, the district court
could grant him relief by shortening or modifying the terms of
his supervised release.



                                            2
           In     determining         whether   a    sentence         is     substantively

reasonable,      we        “take     into    account      the        totality     of    the

circumstances,        including      the    extent   of     any    variance      from   the

Guidelines range.”           Gall, 552 U.S. at 51.          Although we presume on

appeal that a sentence within a properly-calculated Guidelines

range is reasonable, see United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007), we may not presume that a sentence outside

the Guidelines range is unreasonable, see United States v. Abu

Ali, 528 F.3d 210, 261 (4th Cir. 2008).

           In reviewing a sentence outside the Guidelines range,

we may “consider the extent of the deviation, but must give due

deference to the district court’s decision that the [18 U.S.C.]

§ 3553(a) [(2006)] factors, on a whole, justify the extent of the

variance.”      Gall, 552 U.S. at 51.           “[A] major departure should be

supported by a more significant justification than a minor one[,]

[b]ut a district court need not justify a sentence outside the

Guidelines range with a finding of extraordinary circumstances.”

United   States       v.    Evans,    526    F.3d    155,    161      (4th     Cir.    2008)

(internal quotation marks and citation omitted).                              Even if we

would have imposed a different sentence, this fact alone will not

justify vacatur of the district court’s sentence.                          Gall, 552 U.S.

at 51.

           Dillard’s 27-month variant sentence is reasonable.                           The

district     court     heard       counsel’s    argument        on     the    appropriate

                                            3
sentence,      heard    Dillard’s   lengthy    allocution,      and   thoroughly

considered relevant § 3553(a) factors, namely, Dillard’s history

and characteristics, the nature and circumstances of his offense,

and the need for the sentence to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment.      We find that the sentence was “selected pursuant to

a reasoned process in accordance with law,” and that the reasons

relied upon by the district court are plausible and justify the

sentence imposed.         See United States v. Pauley, 511 F.3d 468,

473-76 (4th Cir. 2007).

            Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the    materials

before   the    court    and   argument    would   not    aid   the   decisional

process.

                                                                        AFFIRMED




                                       4